Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
There is amendment to the claims filed on 09/02/21 to enter.
Response to Arguments
Applicant's arguments filed 09/02/21 have been fully considered but they are not persuasive. The applicant argument regarding finality of the office action mailed on 06/02/21 is not persuasive. The action is final because of the same ground of rejection in non-final office action mailed on 12/08/20 is valid for the final action. Basically claims 1-9 are rejected based on Rogers and Irvin in non-final and in final actions. The examiner cited Wu et al to reply to applicant argument and Wu is not part of the final rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712